Citation Nr: 0407753	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-04 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include acne and boils, including as due to exposure to Agent 
Orange.

2.  Entitlement to service connection for a skin disorder of 
the feet.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peptic ulcer disease and gastroesophageal reflux 
disease (GERD) prior to March 14, 2001.  

4.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

5.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent prior to March 
27, 2000, and in excess of 50 percent from March 27, 2000. 

6.  Entitlement to an effective date prior to March 16, 1998, 
for grants of service connection for PTSD, peptic ulcer 
disease and GERD, tinnitus, and bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1968, including service in Vietnam.  This appeal comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

By a rating decision issued to the veteran on March 22, 1999, 
the RO, in pertinent part, denied service connection for a 
skin condition claimed as acne or boils, and denied a claim 
for a skin condition of the feet.  The RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, granted service connection for 
tinnitus and assigned a 10 percent evaluation, and granted 
service connection for peptic ulcer disease and GERD and 
assigned a 10 percent evaluation for that disability.  Each 
of the grants of service connection was made effective August 
14, 1998.  The veteran timely disagreed with several aspects 
of this decision, and a statement of the case (SOC) was 
issued in April 1999.  

A substantive appeal regarding these claims was apparently 
received by the Board on or prior to March 24, 2000, as 
reflected in a March 24, 2000 letter from the Board 
transmitting the veteran's substantive appeal to the RO, 
although there is no other available evidence as to when the 
Board received the veteran's substantive appeal.  However, 
the regulation at 38 C.F.R. § 20.300 requires that a 
substantive appeal to the Board be filed with the VA office 
from which the claimant received the determination being 
appealed.  In this case, the veteran should have submitted 
his substantive appeal to the Lincoln, Nebraska RO instead of 
the Board.  The Board forwarded to the RO the substantive 
appeal form erroneously submitted to the Board, but the 
substantive appeal form was not received at the RO until 
March 30, 2000.  Since the regulations governing timeliness 
of substantive appeal required that the substantive appeal in 
this case be received by the RO by March 23, 2000, the Board 
has considered whether the requirements for a timely 
substantive appeal have been met.  However, the determination 
in Jaquay v. Principi, 304 F.2d (Fed. Cir. 2002), that 
submission to an RO of a document required to be filed with 
the Board tolled the period for timely filing with the Board, 
and the discussion in that case and subsequent cases decided 
by the United States Court of Appeals for Veterans Claims 
(Court) as well, to the effect that the availability of 
equitable tolling with respect to filings within VA during 
the non-adversarial stage of the veterans' benefits process, 
establishes that the Board may apply equitable tolling 
principles.  With application of equitable tolling to the 
period from which the Board received the appeal until the RO 
received the appeal, the substantive appeal as to these 
claims may be considered timely, although that appeal was 
initially misdirected within VA.  E.g., Santana-Venegas v. 
Principi, 314 F.3d 1293 (2002); Reed v. Principi, 17 Vet. 
App. 380 (2003) (distinguishing circumstances in which 
equitable tolling not applicable); cf. Roy v. Brown, 5 Vet. 
App. 554 (1993) (Board has no jurisdiction in absence of 
perfected timely substantive appeal).

By a rating decision issued in February 2000, service 
connection for PTSD was granted and a 30 percent evaluation 
was assigned.  The veteran disagreed with the assigned 
initial evaluation, and a SOC was issued in December 2000.  A 
timely substantive appeal was received in mid-February 2001.  
By a rating decision issued in January 2002, the RO increased 
the initial evaluation of PTSD to 50 percent, effective March 
27, 2000.  The full benefit sought was not granted, and the 
appeal remains in contention.

The veteran submitted a notice of disagreement with the 
August 1998 effective date assigned for the initial grants of 
service connection for PTSD, tinnitus, bilateral hearing 
loss, and for peptic ulcer disease with GERD.  By a rating 
decision issued in October 2002, an effective date of March 
16, 1998, was assigned for those initial grants of service 
connection.  However, as the veteran contended that the 
grants of service connection should be awarded as of February 
1998, the earlier effective dates assigned in October 2002 
were not complete grants of the benefits sought, and the 
claims remain in contention.  

The Board notes that other claims raised during the pendency 
of this appeal are not before the Board for appellate review.  
The veteran withdrew claims of entitlement to an initial 
evaluation in excess of 10 percent for tinnitus and a claim 
for service connection for a scar on the chin.  A rating 
decision issued in November 2000 denied service connection 
for an ear disorder and for a nose, throat, or sinus 
disorder, and the record before the Board does not reflect 
that the veteran disagreed with or appealed those 
determinations.  In June 2002, the veteran was awarded a 
total evaluation based on individual unemployability, 
effective from March 14, 2001.  The veteran disagreed with 
that assigned effective date.  A SOC was issued in September 
2002.  The record before the Board does not reflect that the 
veteran has perfected an appeal of that assigned effective 
date.  These issues are not before the Board at this time.

By a statement submitted in April 2001, the veteran sought 
service connection for irritable bowel syndrome secondary to 
service-connected PTSD.  By a rating decision issued in March 
2002, that claim was granted and a 30 percent evaluation was 
assigned for peptic ulcer disease, GERD, and irritable bowel 
syndrome secondary to PTSD.  The veteran did not disagree 
with the assigned initial evaluation.  The Board notes that 
the veteran did submit a statement in October 2002 indicating 
that he had not been paid the compensation awarded, but it is 
not clear that this statement disagreed with any aspect of 
the March 2002 rating decision.  The is no other response to 
the March 2002 rating decision in the record before the 
Board.

The veteran's February 2001 substantive appeal includes a 
request for a hearing before the Board.  The veteran withdrew 
that request at a personal hearing before a hearing officer 
at the RO, which was conducted in October 2001.  As that 
hearing testimony has been reduced to writing, and is of 
record, the veteran's request for withdrawal of a Board 
hearing is valid.  Appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claims decided herein, has been afforded 
more than one year to submit such evidence, and all evidence 
necessary for an equitable disposition of those claims on 
appeal has been obtained.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by no greater impairment than level II hearing in 
the right ear and level I hearing in the left ear, which is 
noncompensable.

3.  The veteran's testimony that he submitted a claim in 
February 1998, prior to submission of an addendum to that 
claim in March 1998, is credible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.85, Diagnostic Code 6100 (2003); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

2.  An effective date of February 12, 1998, for the awards of 
service connection for PTSD, peptic ulcer disease with GERD, 
tinnitus, and bilateral hearing loss disability is warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a statement submitted in February 2000, the veteran 
contended that his hearing loss disability had increased in 
severity since it was last evaluated.  He has also asserted 
that an earlier effective date is warranted for the grants of 
service connection for PTSD, peptic ulcer disease and GERD, 
tinnitus, and bilateral hearing loss.

Duty to Assist and Notify

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty under the VCAA to notify the appellant 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the March 1999 and 
February 2000 rating decisions, as well as the SOCs and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate those claims addressed in this 
decision.  Furthermore, the April 2002 SSOC, which, in 
pertinent part, addressed the noncompensable evaluation 
assigned for hearing loss disability, specifically included 
the revised provisions of 38 C.F.R. § 3.159.  

The veteran, at his personal hearing conducted in October 
2001, requested that his hearing loss disability be 
reevaluated, contending that it seemed to have become more 
severe since the prior VA audiology examination in 1999.  The 
requested examination was conducted in February 2002.  The 
veteran's hearing testimony, together with the April 2002 
SSOC, makes it clear that the veteran knew that he could 
submit or identify additional evidence as to the severity of 
hearing loss disability, and that he knew that he could 
submit such additional evidence for well more than a year 
prior to the April 2002 decision, and that he had no other 
evidence to submit or identify.  

The Board notes that the veteran received several 
notifications regarding the enactment and provision of the 
VCAA, in relation to the multiple claims submitted during the 
pendency of this appeal, including notifications as to what 
evidence and information VA would be obtaining, that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The April 1999 SOC, 
in particular, advised the veteran of the method of 
evaluating hearing loss disability under 38 C.F.R. § 4.85. 

The Court's decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and 
is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for 
the reasons specified below.  

In the present case, regarding the issue of entitlement 
to a compensable initial evaluation for bilateral 
hearing loss, a substantially complete application was 
received in 1998.  Thereafter, in a rating decision 
dated in March 1999 service connection for bilateral 
hearing loss was granted with a noncompensable 
evaluation assigned effective in August 1998.  Only 
after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that 
pertains to the claim.  Specifically, in the April 2002 
Supplemental Statement of the Case, the veteran was 
advised of the regulatory provision concerning VA 
assistance in developing claims, 38 C.F.R. § 3.159.  In 
itself this would not be adequate to discharge VA's duty 
to notify.  However, in this case the veteran was 
specifically advised of the provisions of the VCAA, the 
information necessary to substantiate a claim, the 
respective responsibilities of obtaining such evidence, 
and the necessity of submitting relevant evidence in 
letters sent to him on March 28, 2001, in approximately 
June 2001, October 25, 2001, January 28, 2002, and May 
1, 2002.  While these notices pertained to other issues, 
they, along with the information specifically provided 
to him concerning evaluation of hearing loss, are 
adequate to demonstrate that he was advised of the 
provisions of the VCAA as applicable to his claim.  The 
April 2002 Supplemental Statement of the Case 
specifically advised him that "duty to assist" 
procedures were applicable to this claim.

Because VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would 
largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome 
an adverse decision, as well as substantially impair the 
orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  On the other 
hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board 
finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose 
of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a 
notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by 
the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding 
in Pelegrini would require the entire rating process to 
be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth 
in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104.  There 
simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
See Pelegrini, No. 01-944, slip op. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  The claimant has been provided with every 
opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although no VCAA notice letter provided to 
the appellant contains the "fourth element," the Board 
finds that the appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to her or 
his claim.  In the Statement and Supplemental Statements 
of the Case, he was advised that a greater level of 
hearing loss was required for a compensable evaluation.  
A May 2002 communication from the veteran's attorney 
indicates recognition that greater hearing loss is 
necessary to warrant a compensable evaluation for 
hearing loss.  The veteran has been advised that it is 
his responsibility to support his claim with appropriate 
evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In his initial claim, the veteran noted that he had not 
sought medical care for hearing loss, and he requested a VA 
examination.  VA examination was afforded in 1999.  In his 
later testimony, in October 2001, the veteran noted that he 
thought his hearing disability had increased in severity, and 
another VA examination was afforded, in February 2002.  
However, his testimony made it clear that the only objective 
evidence of the severity of his hearing loss was VA 
examination, and that the only subjective evidence of his 
hearing loss disability was the observations of his family 
and friends, to which he testified.  Thus, his testimony 
establishes that all available evidence has been obtained.

The veteran's statements establish that there is no other 
available clinical evidence.  The veteran has been afforded 
VA examination.  The claims file establishes that the duties 
to inform the veteran of the evidence necessary to 
substantiate his claim for an increased rating, the duty to 
notify him regarding his responsibility and VA's 
responsibility for obtaining such evidence, and the duty to 
assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case.  The Board finds that VA has done everything reasonably 
possible to assist the appellant.  

In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As to the claim for a compensable initial evaluation for 
hearing loss disability, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
As to the claim for awards of service connection for PTSD, 
tinnitus, hearing loss, and peptic ulcer disease with GERD, 
the decision below grants the veteran the full benefit he 
requested, and compliance with the VCAA as to that claim has 
not been examined, as it would be adverse to the veteran's 
interest to remand the claim for further action under the 
VCAA, since the veteran's claim as to effective dates has 
been granted in full.

1.  Claim for an initial compensable evaluation for hearing 
loss disability

Historically, the veteran sought service connection for a 
hearing loss by a claim submitted in February 1998.  By a 
rating decision issued in March 1999, service connection for 
bilateral hearing loss disability was granted.  

At the time of the January 1999 VA audiology examination, an 
audiogram disclosed that the veteran's right ear auditory 
threshold at 500 Hertz (Hz) was 10 decibels, at 1000 Hz, 20 
decibels, at 2000 Hz, 20 decibels, at 3000 Hz, 60 decibels, 
and at 4000 Hz, 65 decibels, for a pure tone average (at 
1000, 2000, 3000, and 4000 Hz) loss of 41 decibels.  In the 
left ear, his auditory threshold, at 500 Hz, was 10 decibels, 
at 1000 Hz, 10 decibels, at 2000 Hz, 25 decibels, at 3000 Hz, 
10 decibels, at 4000 Hz, 50 decibels, for a pure tone average 
loss of 23 decibels.  Speech recognition ability, using the 
Maryland CNC word list, was 86 percent in the right ear and 
100 percent in the left ear.  The examiner assigned a 
diagnosis of hearing loss.

At the time of February 2002 VA audiology examination, an 
audiogram disclosed that the veteran's right ear auditory 
threshold at 500 Hertz (Hz) was 25 decibels, at 1000 Hz, 30 
decibels, at 2000 Hz, 30 decibels, at 3000 Hz, 65 decibels, 
and at 4000 Hz, 85 decibels, for a pure tone average loss of 
53 decibels.  In the left ear, his auditory threshold, at 500 
Hz, was 20 decibels, at 1000 Hz, 30 decibels, at 2000 Hz, 45 
decibels, at 3000 Hz, 35 decibels, at 4000 Hz, 75 decibels, 
for a pure tone average loss of 46 decibels.  Speech 
recognition ability, using the Maryland CNC word list, was 96 
percent in the right ear and 96 percent in the left ear.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that, after the veteran submitted the 1998 
claim underlying this appeal, effective June 10, 1999, 
regulations applicable to hearing loss were revised.  63 Fed. 
Reg. 25,206 (May 11, 1999).  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version more favorable to him, except 
that no regulation may be applied prior to its effective 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the numerical standards by which auditory acuity and 
speech recognition are measured were not altered and there 
were no changes that would require evaluating this veteran's 
hearing loss in a manner different from that previously used.  
In particular, Table VI was unchanged.

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  38 C.F.R. § 4.85.  
These results are then charted on Table VI and Table VII, 38 
C.F.R. § 4.85, as set out in the Rating Schedule.  The Tables 
set out eleven auditory acuity levels, and each veteran's 
hearing loss is classified according to these levels.  In 
order to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.

The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  The evidence establishes 
that the veteran's hearing loss does not fall into an 
exceptional pattern.  38 C.F.R. § 4.86 is not applicable in 
this case.

Mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, using 
the controlled speech discrimination test results together 
with the results of the pure tone audiometry test, results in 
a determination under Tables VI and VII of 38 C.F.R. § 4.85 
that the veteran had a level I hearing loss in the left ear, 
and a level II hearing loss in the right ear, at the time of 
the January 1999 VA examination.  The audiogram conducted in 
February 2002 disclosed that the veteran had a slightly 
greater hearing impairment, with increases in average 
decibels of sounds at the various puretone levels, from an 
average of 41 dB in the right ear and 23 dB in the left to 53 
in the right and 46 in the left, but, because of an improved 
word recognition score, the numeric classification of the 
veteran's hearing loss, as set out in Table VI, remained a 
level I hearing loss in the left ear and improved to a level 
I hearing loss in the right ear.  

Tables VII, as set out prior to the June 1999 revision, 
provided that a level I hearing loss in one ear, coupled with 
a level II hearing loss in the other ear, was noncompensable, 
under Diagnostic Code 6100.  As revised from June 1999, a 
level I hearing loss in one ear, coupled with a level II 
hearing loss in the other ear, is noncompensable, under 
Diagnostic Code 6100.  A level I hearing loss in one ear, 
coupled with a level I hearing loss in the other ear, is also 
noncompensable, under either version of the regulation, under 
Diagnostic Code 6100.  The evidence is against a compensable 
evaluation during any portion of the appeal period, under 
either version of the regulation.

There is no evidence which favors the veteran's claim for a 
compensable evaluation for hearing loss disability, since the 
evaluation depends solely on the mechanical application of 
the results of audiologic examination to the hearing loss 
Tables.  The evidence is not in equipoise to warrant a more 
favorable result based on resolution of reasonable doubt.  38 
U.S.C.A. § 5107(b).

The RO set out the provisions of 38 C.F.R. § 3.321(b), 
regarding extraschedular evaluations, in both the April 1999 
SOC and in the April 2002 SSOC which addressed evaluation of 
the veteran's hearing loss disability.  The RO did not 
specifically discuss this provision, with respect to the 
specific evidence of the veteran's hearing loss.  It is not 
clear whether the RO specifically determined that the 
veteran's hearing loss disability did not present "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards."  
See 38 C.F.R. § 3.321(b)(1).  If the RO did not make this 
determination, the Board cannot make the determination in the 
first instance, but may refer the issue of an extraschedular 
evaluation to the RO if the veteran contended than his 
hearing loss presented an unusual disability picture or if 
the evidence warrants such referral.  

In this case, the record before the Board is devoid of 
evidence that the veteran contended his hearing loss 
disability was unusual or exceptional in some way.  There is 
no objective evidence indicating that the veteran's service-
connected bilateral hearing loss has markedly interfered with 
his earning capacity or employment status.  It is clear that 
hearing loss has not required treatment.  The veteran does 
not have hearing aids, and has never been hospitalized due to 
hearing loss.  The Board finds that criteria for submission 
of the claim to the RO for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

2.	Claims for effective dates prior to March 16, 1998 for 
grants of service connection

The assignment of an effective date for disability 
compensation is governed by statute and regulation.  The 
governing statutory provision, 38 U.S.C. § 5110(a), states 
that, unless specifically provided otherwise, the effective 
date of an award based on an original or reopened claim 
"shall not be earlier than the date of receipt of application 
thereof."  The issue in this case is whether VA, in fact, 
"received" the veteran's claims for service connection for 
PTSD, peptic ulcer disease and GERD, tinnitus, and bilateral 
hearing loss prior to the date stamped on the application of 
record.  That application is stamped as received by VA on 
August 14, 1998.  

However, that application was accompanied by a copy of an 
"addendum" dated March 16, 1998.  That addendum indicates 
that the veteran had already submitted claims and was 
providing additional information regarding those claims.  

At a personal hearing conducted in October 2001, the veteran 
testified that he originally completed an application for 
benefits in early February 1998, and mailed that application 
to VA on the date noted on the August 1998 re-application.  
The veteran supplied the name of a VA staff member he stated 
had assisted him to complete this application.  The veteran 
testified that he resubmitted the February application and 
the March addendum when, after several months passed without 
response, he called VA and it was established that his 
February 1998 application and March 1998 addendum could not 
be located.  

The Board notes that a temporary file movement document dated 
in January 1998 reflects that there was some movement of the 
veteran's claims file at that time.  No other documents were 
associated with the file during the period from January 1998 
through August 1998.  

The RO has assigned the date of the March 1998 addendum as 
the effective date of the awards of service connection for 
PTSD, peptic ulcer disease and GERD, tinnitus, and bilateral 
hearing loss.  The Board agrees that the veteran's testimony 
is credible, and is sufficient, with the March 16, 1998 
addendum document, to at least place the evidence that an 
application for benefits was received by VA prior to August 
1998 in equipoise.  

However, the Board finds that the appropriate date for the 
grants of service connection would be the date of receipt of 
the original application for benefits, rather than the date 
of receipt of the addendum.  Since there is no clear evidence 
as to what date VA might have received the initial 
application, the date the veteran indicated as the original 
date of submission on the August 1998 application is accepted 
as the date of submission of the veteran's February 1998 
application for benefits.  The Board finds that that date, 
February 12, 1998, is the most appropriate effective date.  


ORDER

The appeal for a compensable initial evaluation for hearing 
loss disability is denied.

An effective date of February 12, 1998, for each of the 
grants of service connection for PTSD, peptic ulcer disease 
and GERD, tinnitus, and bilateral hearing loss, is granted, 
subject to laws and regulations governing payment of monetary 
benefits; the appeal is granted to this extent only.


REMAND

Subsequent to the RO's decision in this case, the Court has 
determined that a claimant must be provided with explicit 
notice of enactment of the VCAA and all provisions of that 
Act, and of the veteran's rights and responsibilities, and 
notice as to the time allowed for submission of evidence, be 
provided to the claimant.  E.g., Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Review of the record does not reveal that such notification 
has been provided as to the claims for service connection for 
a skin disorder, claimed as acne and boils, for a skin 
disorder of the feet, for an initial evaluation in excess of 
10 percent for peptic ulcer disease and GERD prior to March 
14, 2001, an initial evaluation for PTSD in excess of 30 
percent prior to March 27, 2000, or to an initial evaluation 
in excess of 50 percent from March 27, 2000 for PTSD.  These 
claims must be REMANDED.

One medical opinion of record suggested that, if the veteran 
could prove exposure to hydrocarbons, it would be the 
examiner's opinion that the veteran's skin disorder was due 
to exposure to chemicals in service.  There is no evidence 
that the veteran was advised that he could attempt to prove 
exposure to hydrocarbons, and thereby prove direct service 
connection for acne and boils without regard to the 
presumption regarding a relationship between Agent Orange and 
chloracne.  It was also noted that the veteran had provided a 
negative response when asked in 1988 if he had skin rashes.  
There is no evidence of record that the veteran has been 
advised that he may provide additional evidence as to the 
meaning of that statement or alternative evidence to 
establish that he suffered from acne and boils continuously 
following 


his service, regardless of that statement.  Remand is 
required to address these matters.  The record also reflects 
that the veteran has not been clearly advised of the types of 
evidence he may submit to establish actual chronicity and 
continuity of tinea pedis in his case.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should again be notified 
of the enactment of the VCAA, and he 
should be specifically advised of the 
evidence required to substantiate each of 
the claims remaining on appeal and that 
he should provide any evidence in his 
possession that pertains to the claims.

(a) For example, the veteran should be 
advised that clinical or other evidence 
which was prepared during the period from 
February 12, 1998 to March 14, 2001, or 
which specifically discusses the 
veteran's symptoms and disability due to 
service-connected peptic ulcer disease 
and GERD during that period, is relevant 
to substantiate the claim of entitlement 
to an initial evaluation in excess of 10 
percent from February 12, 1998 to March 
13, 2001, for that disability.

(b) The veteran should be advised that he 
may attempt to establish that acne and 
boils have been continuous and chronic 
since service, and should be advised of 
the types of evidence which may be 
submitted to establish exposure to 
hydrocarbons.  In this regard, the 
veteran should be provided a definition 
of hydrocarbons.

(c) The veteran should be advised that 
evidence of a chronic and continuous skin 
disorder of the feet since 


service would assist in establishing his 
claim, and he should be advised of the 
types of evidence, including alternative 
types of evidence, which might be 
relevant to establish his claim.  

(d) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  In particular, the veteran should be 
advised of alternative types of evidence 
that might be relevant to substantiate 
his claims, including, but not limited 
to, statements of individuals who might 
have had an opportunity to observe 
symptoms of one of the claimed disorders 
or disabilities and how it affected him 
at work or at home, or reports of 
insurance medical examinations, medical 
examinations for purposes of education, 
employment, disability benefits, or the 
like.  

3.  The veteran should be afforded the 
opportunity to identify or submit any 
private (non-VA) clinical records which 
might be relevant to any of the claims at 
issue, especially records of a skin 
disorder of the feet or a skin disorder 
manifested by acne or boils proximate to 
service, or records pertaining to peptic 
ulcer disease and GERD prior to March 14, 
2001, or private statements related to 
the severity of PTSD from February 1998 
to the present or private records dated 
during the relevant period. 

4.  The veteran should be afforded the 
opportunity to identify any VA or 
governmental facility other than the 
Great Plains VA Medical Center at which 
he may have 


received treatment for a claimed disorder 
or disability, or which might have 
records relevant to the claimed disorder 
or disability during a period of 
treatment for some other medical disorder

5.  The RO should undertake any other 
appropriate development, and, if 
necessary to decide the claim, the 
veteran should be afforded VA examination 
and opinion, or review of records, to 
determine the etiology of acne and boils 
or a skin disorder of the feet.  Medical 
opinion as to the severity of peptic 
ulcer disease and GERD or the severity of 
PTSD during the time periods at issue may 
be required.   

6.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and should 
be afforded the applicable period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



